Blackburn, Judge.
The State appeals the trial court’s order granting appellee William Bradford Wilbanks’ motion to suppress in the revocation of probation hearing below as a direct appeal of a ruling in a criminal case pursuant to OCGA § 5-7-1 (a) (4).
Inasmuch as a revocation of probation hearing is not a criminal proceeding, Smith v. State, 171 Ga. App. 279, 281 (319 SE2d 113) (1984), we lack direct appeal jurisdiction in the case at bar. OCGA § 5-7-1 (a). Jurisdiction lies upon application only. OCGA § 5-6-35 (a) (5). Rebich v. Miles, 264 Ga. 467, 468-469 (448 SE2d 192) (1994). See also Boyle v. State, 190 Ga. App. 734 (380 SE2d 57) (1989).

Case dismissed.


Birdsong, P. J., and Ruffin, J., concur.